EXHIBIT 10.12

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (the “Agreement”) is made and executed as of the
third day of October, 2014, by, between and among THE PULSE NETWORK, INC., a
Nevada corporation (the “Borrower”), THE PULSE NETWORK, INC., a Massachusetts
corporation, THE PULSE NETWORK MANAGEMENT, LLC, a Massachusetts limited
liability company, YOU EVERYWHERE NOW, LLC, a California limited liability
company, VOICEFOLLOWUP, LLC, a California limited liability company, and TRAFFIC
GEYSER, LLC, a California limited liability company (the “Guarantors,” and
together with Borrower, the “Credit Parties”), TCA GLOBAL CREDIT MASTER FUND, LP
(“TCA”) and MIKEKOENIGS.COM, INC., a Minnesota corporation (“Subordinating
Creditor”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Securities Purchase Agreement dated on or about October
3, 2014 (the “SPA”), Subordinating Creditor sold all of the issued and
outstanding membership interests of You Everywhere Now, LLC (the “LLC
Interests”) to The Pulse Network, Inc., a Massachusetts corporation, and in
connection therewith, Credit Parties, or some of them, are indebted to
Subordinating Creditor, and the LLC Interests are collateral in favor of
Subordinating Creditor for such indebtedness (such indebtedness, and all
collateral and security rights related to such indebtedness or otherwise arising
from the transactions contemplated by the SPA and all ancillary documents
executed in connection therewith, hereinafter referred to as the “Subordinating
Creditor Loan”); and

 

WHEREAS, TCA has made or will make loan to Borrower in the principal amount of
up to Five Million and No/100 Dollars ($5,000,000.00) (the “TCA Loan”), which
TCA Loan is evidenced by that certain Credit Agreement dated as of September 30,
2014, but made effective as of October 3, 2014 (the “Credit Agreement”) and all
related Loan Documents. Capitalized terms used in this Agreement and not
otherwise defined herein, shall have the same meanings ascribed to such terms in
the Credit Agreement; and

 

WHEREAS, the Guarantors guaranteed the payment and performance of all
Obligations of the Borrower under the Credit Agreement and other Loan Documents
pursuant to the Guarantee Agreements; and

 

WHEREAS, all of Credit Parties’ obligations to TCA under the Credit Agreement
and other Loan Documents, including the Guarantee Agreements, are secured by
various Security Agreements dated of even date with the Credit Agreement made by
and between Credit Parties and TCA, respectively and as applicable
(collectively, the “Security Agreements”), and a Pledge Agreement dated of even
date with the Credit Agreement (the “Pledge Agreement”), which Security
Agreements and Pledge Agreement provide to TCA a continuing and unconditional
first priority security interest (“TCA’s Security Interest”) in the “Collateral”
(as used herein, such term shall mean the “Collateral” as defined in the
Security Agreements and as defined in the Pledge Agreement, collectively); and

 

 
1


--------------------------------------------------------------------------------




 

WHEREAS, Subordinating Creditor has agreed to subordinate: (i) all of Credit
Parties’ indebtedness and obligations to Subordinating Creditor, whether
presently existing or arising in the future, as amended, restated, renewed or
supplemented from time to time, including, without limitation, the Subordinating
Creditor Loan (the “Subordinated Debt”); and (ii) all of Subordinating
Creditor’s security interests of any nature or kind in the LLC Interests or any
other property or assets of the Credit Parties, to the “Senior Debt” (as
hereinafter defined) and to TCA’s Security Interest, all as more specifically
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, Credit Parties, TCA and
Subordinating Creditor do hereby agree as follows:

 

1.  Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.

 

2.  Subordination. Until the TCA Loan and all obligations of any nature or kind
of Credit Parties to TCA under the Credit Agreement and all other Loan
Documents, whether now existing or hereafter arising, together with all accrued
and unpaid interest thereon, all other fees and charges due, owing or payable by
Credit Parties under the Credit Agreement and other Loan Documents, together
with all costs of collection with respect thereto (including attorneys’ fees and
court costs and expenses throughout all trial and appellate levels and all
negotiations, mediations, arbitrations and bankruptcy proceedings)
(collectively, the “Senior Debt”) are indefeasibly paid in full and for cash to
TCA (hereinafter referred to as a “Discharge” or as the Senior Debt being
“Discharged”), Subordinating Creditor does hereby fully and unconditionally
subordinate: (i) except as provided in Section 3, any right to payment or
distribution by or on behalf of the Credit Parties, directly or indirectly, of
assets of the Credit Parties of any kind or character for or on account of the
Subordinated Debt, including the LLC Interests; and (ii) any and all security
interests, liens, charges, encumbrances or other interests that Subordinating
Creditor may have or obtain at any time in any assets or property of Credit
Parties, the LLC Interests, or any other Collateral to secure the Subordinated
Debt (the “Subordinating Creditor Liens”), to the prior payment in full of the
Senior Debt, and to TCA’s Security Interest in the Collateral, and Subordinating
Creditor agrees that until such time as the Senior Debt has been Discharged, any
and all Subordinating Creditor Liens shall be junior and subordinate to TCA’s
Security Interest, and TCA’s Security Interest shall be first, senior and prior
to each of the Subordinating Creditor Liens. The priority specified in the
preceding sentence shall be applicable irrespective of the dates, times or order
of attachment or perfection of the Subordinating Creditor Liens, the time or
order of filing of any Subordinating Creditor Liens, the time or order of filing
of any financing statements relating to any of the Subordinating Creditor Liens,
the time or order of obtaining control or possession, the giving or failure to
give notice of the acquisition or expected acquisition of any purchase money
liens, the failure to perfect or maintain the perfection or priority of TCA’s
Security Interest or the failure of TCA to obtain control or possession of any
Collateral. Subordinating Creditor, to the fullest extent permitted by
applicable law, waives as to TCA, any requirement regarding, and agrees not to
demand, request, plead or otherwise claim the benefit of, any marshaling,
appraisement, valuation or other similar right that may otherwise be available
to Subordinating Creditor under applicable law with respect to any Collateral.
For avoidance of doubt, TCA and Subordinating Creditor hereby clarify for each
other that the Senior Debt and TCA’s Security Interest shall be senior in all
respects to the Subordinated Debt and the Subordinating Creditor Liens, and that
the Subordinated Debt and the Subordinating Creditor Liens shall be junior and
subordinate in all respects to the Senior Debt and TCA’s Security Interests.

 

 
2


--------------------------------------------------------------------------------




 

3.  No Payments or Enforcement. Until the Senior Debt is Discharged, and except
only as provided below, Subordinating Creditor will not demand or receive from
Credit Parties, and Credit Parties will not pay to Subordinating Creditor, all
or any part of the Subordinated Debt, by way of payment, prepayment, setoff,
lawsuit or otherwise, nor will Subordinating Creditor exercise any remedy with
respect to any of the Subordinating Creditor Liens against any assets or
property of Credit Parties, nor will Subordinating Creditor commence, or cause
to commence, prosecute or participate in any administrative, legal or equitable
action against Credit Parties; provided, however, that so long as, and only to
the extent that, Subordinating Creditor has not received a written notice from
TCA advising that TCA has accelerated the indebtedness under the TCA loan as a
result of the existence of an uncured “Event of Default” (as such term may be
defined in any of the Loan Documents) by Credit Parties under any of the Loan
Documents, Credit Parties may pay earn-out and other payments to Subordinating
Creditor on account of the Subordinated Debt in accordance with the SPA and the
Promissory Note dated as of the date hereof in the principal amount of
$1,250,000.00 by The Pulse Network, Inc., a Massachusetts corporation, to
Subordinating Creditor (the “Note”) (provided that once TCA delivers such notice
to Subordinating Creditor, no such payments shall be further made by Credit
Parties or accepted by Subordinating Creditor until such acceleration has
ended).

 

4.  Subordination Upon Any Distribution of Assets of the Credit Parties. In the
event of any payment or distribution of assets of Credit Parties of any kind or
character, whether in cash, property, or securities, upon the dissolution,
winding up, or total or partial liquidation or reorganization, readjustment,
arrangement, or similar proceeding relating to the Credit Parties or its
property and assets, whether voluntary or involuntary, or in bankruptcy,
insolvency, receivership, arrangement, or similar proceedings or upon an
assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of the Credit Parties, or otherwise
(such events, collectively, the “Insolvency Events”): (i) all amounts owing on
account of the Senior Debt shall first be paid in full and in cash, or payment
provided for in cash or in cash equivalents, before any payment or distribution
is made on account of the Subordinated Debt; and (ii) to the extent permitted by
applicable law, any payments or distributions on account of the Subordinated
Debt to which Subordinating Creditor would be entitled except for the provisions
hereof, shall be paid or delivered by the trustee in bankruptcy, receiver,
assignee for the benefit of creditors, or other liquidating agent making such
payment or distribution directly to TCA for application to the payment of the
Senior Debt in accordance with clause (i), after giving effect to any concurrent
payment or distribution or provision therefor to TCA in respect of such Senior
Debt.

 

5.  Payment Over to Senior Lender. In the event that, notwithstanding the
provisions of this Agreement, any payments or distributions on account of the
Subordinated Debt or in any way relating to the Collateral or any assets or
property of any of the Credit Parties shall be received in contravention of this
Agreement by Subordinating Creditor before all Senior Debt is Discharged, such
payments or distributions shall be held in trust for the benefit of TCA and
shall be immediately paid over or delivered to TCA, in the same form as
received, with any necessary endorsements, for application to the payment of the
Senior Debt remaining unpaid, after giving effect to any concurrent payments or
distributions to TCA in respect of the Senior Debt.

 

 
3


--------------------------------------------------------------------------------




 

6.  Release of Collateral Upon Permitted Collateral Sale. In connection with any
sale, lease, exchange, transfer or other disposition of Collateral or any other
assets of the Credit Parties by TCA (or on behalf of, or for the benefit of,
TCA) in accordance with the Loan Documents, Subordinating Creditor hereby
agrees: (i) that upon the written request of TCA with respect to the Collateral
or other assets subject to such sale or other disposition (which written request
shall specify the proposed closing date), release or otherwise terminate any
Subordinating Creditor Liens on such Collateral or other assets; (ii) to
promptly deliver such terminations of financing statements, partial lien
releases, mortgage satisfactions and discharges, endorsements, assignments or
other instruments of transfer, termination or release (collectively, “Release
Documents”) and take such further actions as TCA shall reasonably require in
order to release and/or terminate the Subordinating Creditor Liens or any other
claims that Subordinating Creditor may have on the Collateral or any other
assets of any of the Credit Parties subject to such sale or other disposition;
provided that no such Release Documents shall be filed or become effective until
the closing of such sale or other disposition; and (iii) shall be deemed to have
consented under the documents evidencing the Subordinating Creditor Loan to such
sale or disposition free and clear of such Subordinating Creditor Liens or other
claims or security interests Subordinating Creditor may have and to have waived
the provisions of the documents evidencing the Subordinating Creditor Loan to
the extent necessary to permit such transaction.

 

7.  Authorization to Senior Lender. If, while any Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
the Credit Parties or its property or assets that constitutes a default or Event
of Default under the Credit Agreement or any of the Loan Documents: (i) TCA is
hereby irrevocably authorized and empowered (in the name of Subordinating
Creditor or otherwise), to demand, sue for, collect, and receive every payment
or distribution in respect of the Subordinated Debt on the terms and conditions
provided herein and give acquittance therefor and to file claims and proofs of
claim and take such other actions (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of TCA hereunder (but in no event shall TCA have any
obligation to take any such actions); and (ii) Subordinating Creditor shall
promptly take such action as TCA reasonably may request to effectuate the
provisions of this Agreement: (A) to collect the Subordinated Debt for the
account of TCA and to file appropriate claims or proofs of claim in respect of
the Subordinated Debt; (B) to execute and deliver to TCA such powers of
attorney, assignments, and other instruments as it may request to enable it to
enforce any and all claims with respect to the Subordinated Debt consistent with
the terms of this Agreement; and (C) to collect and receive any and all payments
and distributions on account of the Subordinated Debt as provided herein until
the Senior Debt is Discharged.

 

8.  Power of Attorney. Subordinating Creditor hereby irrevocably constitutes and
appoints TCA, and any agent or representative of TCA, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Subordinating Creditor and in the
name of Subordinating Creditor or in TCA’s own name, from time to time in TCA’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all action and to execute any and all documents and instruments, in each
case, which Subordinating Creditor is obligated to take under this Agreement,
including any Release Documents, such power of attorney being coupled with an
interest and irrevocable. Subordinating Creditor hereby ratifies all that said
attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in this Section. No Person to whom this power of attorney is
presented, as authority for TCA to take any action or actions contemplated
hereby, shall be required to inquire into or seek confirmation from
Subordinating Creditor as to the authority of TCA to take any action described
herein, or as to the existence of or fulfillment of any condition to this power
of attorney, which is intended to grant to TCA the authority to take and perform
the actions contemplated herein.

 

 
4


--------------------------------------------------------------------------------




 

9.  Certain Agreements of Subordinating Creditor.

 

(a) No Benefits. Subordinating Creditor understands that there are various
agreements between TCA and the Credit Parties evidencing and governing the
Senior Debt, and Subordinating Creditor acknowledges and agrees that such
agreements are not intended to confer any benefits on Subordinating Creditor,
and that TCA shall not have any obligation to Subordinating Creditor, or any
other Persons, to exercise any rights, enforce any remedies, or take any actions
which may be available to them under such agreements.

 

(b) No Interference. Subordinating Creditor acknowledges that Credit Parties
have granted to TCA security interests in all of the Collateral, and agrees not
to interfere with or in any manner oppose a disposition of any Collateral by TCA
in accordance with applicable law and the terms of the Credit Agreement and
other Loan Documents.

 

(c) Reliance by Senior Lender. Subordinating Creditor acknowledges and agrees
that TCA has relied upon and will continue to rely upon the subordination
provisions provided for herein and the other provisions hereof in consenting to
any loans or other financial accommodations by TCA to the Credit Parties.

 

(d) Obligations of Credit Parties Not Affected. Subordinating Creditor hereby
agrees that at any time and from time to time, without notice to or the consent
of Subordinating Creditor, without incurring any responsibility or obligation to
Subordinating Creditor, and without impairing or releasing the subordination
provided for herein or otherwise impairing the rights of TCA hereunder: (i) the
time for Credit Parties’ performance of or compliance with any of its agreements
contained in the Credit Agreement or any other Loan Documents may be extended or
such performance or compliance may be waived by TCA; (ii) the agreements of
Credit Parties under the Credit Agreement and other Loan Documents may from time
to time be modified by TCA and Credit Parties for the purpose of adding any
requirements thereto or changing in any manner the rights and obligations of the
respective parties thereunder; (iii) the manner, place, or terms for payment of
the Senior Debt or any portion thereof may be altered or the terms for payment
extended, or the Senior Debt may be increased, renewed, modified or amended, in
whole or in part, all in accordance with the terms of the Credit Agreement and
all other Loan Documents; (iv) the maturity of the Senior Debt may be
accelerated in accordance with the terms of any present or future agreement
between the Credit Parties and TCA; (v) any Collateral may be sold, exchanged,
released, or substituted and any of TCA’s Security Interests may be terminated,
subordinated, or fail to be perfected or become unperfected; (vi) any guarantor
or obligor or other person liable in any manner for Senior Debt may be
discharged, released, or substituted; and (vii) all other rights against the
Credit Parties, any other party, or with respect to any Collateral, may be
exercised by TCA (or TCA may waive or refrain from exercising such rights).

 

 
5


--------------------------------------------------------------------------------




 

(e) Rights of Senior Lender Not to Be Impaired. No right of TCA to enforce the
subordination provided for herein or to exercise its other rights hereunder
shall at any time in any way be prejudiced or impaired by any act or failure to
act by the Credit Parties or TCA hereunder or under or in connection with the
Credit Agreement or any of the Loan Documents, or by any noncompliance by the
Credit Parties with the terms and provisions and covenants herein, in the Credit
Agreement, or in any other Loan Documents, regardless of any knowledge thereof
TCA may have or otherwise be charged with.

 

(f) Financial Condition of the Credit Parties. Subordinating Creditor shall not
have any right to require TCA to obtain or disclose any information with respect
to: (i) the financial condition or assets or liabilities of the Credit Parties,
or the ability of the Credit Parties to pay the Senior Debt, or perform its
obligations under the Credit Agreement or other Loan Documents; (ii) the Senior
Debt; (iii) the Collateral or other security for any or all of the Senior Debt;
(iv) the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(v) any action or inaction on the part of TCA or any other party; or (vi) any
other matter, fact, or occurrence whatsoever, except that TCA agrees to provide
written notice of any default or Event of Default by Credit Parties under the
Credit Agreement or any of the Loan Documents, provided, however, that no rights
or benefits conferred upon TCA by this Agreement or under the Credit Agreement
or any of the Loan Documents shall be impaired or adversely affected by any
failure of TCA to provide such notice.

 

(g) Notices of Default. The Subordinating Creditor hereby agrees to deliver to
TCA, concurrently with the giving thereof to any Credit Parties: (i) a copy of
any written notice by Subordinating Creditor of a breach, default, or “Event of
Default” (as such term may be defined in the Subordinating Creditor Loan) under
or in connection with the Subordinated Debt, or any written notice of demand for
payment from any Credit Parties; and (ii) a copy of any written notice sent by
Subordinating Creditor to any Credit Parties stating Subordinating Creditor’s
intention to exercise any enforcement rights or remedies against any Credit
Parties, including written notice pertaining to any foreclosure on all or any
part of any assets or properties of the Credit Parties at any time securing the
Subordinated Debt.

 

10. Restrictions on Transferability of Subordinated Debt. Subordinating Creditor
agrees that it shall not transfer, assign, encumber, hypothecate or subordinate,
at any time while this Agreement remains in effect, any right, claim or interest
of any kind in or to any of the Subordinated Debt, either principal or interest
or otherwise, and there shall promptly be placed on each promissory note or
other document or agreement constituting a portion of the Subordinated Debt, a
legend reciting that the same is subject to this Agreement.

 

11. Statement of Account. Subordinating Creditor hereby agrees that it will
provide and deliver to TCA, upon demand, from time to time, a statement of the
account of Credit Parties with Subordinating Creditor.

 

 
6


--------------------------------------------------------------------------------




 

12. Miscellaneous.

 

(a) Subrogation. Subordinating Creditor hereby agrees that until the Senior Debt
is Discharged, it shall not assert any claims and shall not exercise any right
or remedy, direct or indirect, arising by way of subrogation or otherwise,
against the Credit Parties except as permitted under this Agreement.

 

(b) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon the Credit
Parties and Subordinating Creditor until the Senior Debt is Discharged, or until
the Subordinated Debt is paid in full in accordance with the provisions of
Section 3 above. The subordinations, agreements, and priorities set forth herein
shall remain in full force and effect regardless of whether any party hereto in
the future seeks to rescind, amend, terminate, or reform, by litigation or
otherwise, its respective agreements with the Credit Parties.

 

(c) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if, for any reason, any payment of the Senior
Debt by or on behalf of the Credit Parties shall be rescinded or must otherwise
be restored or returned by TCA, whether as a result of an Insolvency Event or
otherwise.

 

(d) Obligations of the Credit Parties Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
Subordinating Creditor, on the one hand, and of TCA, on the other hand, with
respect to the obligations of the Credit Parties to TCA and Subordinating
Creditor. Nothing contained in this Agreement shall: (i) impair, as between
Subordinating Creditor and the Credit Parties, the obligation of the Credit
Parties to pay their respective obligations with respect to the Subordinated
Debt as and when the same shall become due and payable (subject, however, to the
terms of this Agreement as applicable to TCA’s rights hereunder); or (ii)
otherwise affect the relative rights of Subordinating Creditor against the
Credit Parties, on the one hand, and of the other creditors (other than TCA) of
the Credit Parties against the Credit Parties, on the other hand.

 

(e) Further Assurances and Additional Acts. Subordinating Creditor shall
execute, acknowledge, deliver, file, notarize, and register at its own expense
all such further agreements, instruments, certificates, financing statements,
documents, and assurances, and perform such acts as TCA reasonably shall deem
necessary to effectuate the purposes of this Agreement, and promptly provide TCA
with evidence of the foregoing reasonably satisfactory to TCA.

 

(f) Entire Agreement. This Agreement: (i) is valid, binding and enforceable
against Subordinating Creditor and Credit Parties in accordance with its terms
and provisions and no conditions exist as to its legal effectiveness; and (ii)
together with the SPA and the Note, constitutes the entire agreement between the
parties with respect to the subject matter hereof. No promises, either expressed
or implied, exist between TCA, Subordinating Creditor and Credit Parties, unless
contained herein or in the SPA or the Note. This Agreement is the result of
negotiations between Subordinating Creditor, Credit Parties and TCA and has been
reviewed (or have had the opportunity to be reviewed) by counsel to all such
parties, and is the product of all parties. Accordingly, this Agreement shall
not be construed more strictly against TCA merely because of TCA’s involvement
in its preparation.

 

 
7


--------------------------------------------------------------------------------




 

(g) Amendments; Waivers. No delay on the part of TCA in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by TCA of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall in any event be effective unless the same
shall be in writing and acknowledged by TCA, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The rights and remedies of TCA
under this Agreement are cumulative and not exclusive of any rights, remedies,
powers, and privileges that may otherwise be available to TCA provided by law.

 

(h) MANDATORY FORUM SELECTION. SUBORDINATING CREDITOR AND CREDIT PARTIES
IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS
THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT, OR THE COLLATERAL (WHETHER OR
NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, TCA MAY, AT TCA’S SOLE OPTION, ELECT
TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE
A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. SUBORDINATING CREDITOR AND CREDIT PARTIES HEREBY CONSENT TO
THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF TCA SO ELECTS),
AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

(i) Governing Law. Except in the case of the Mandatory Forum Selection Clause in
Section 12(h) above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement shall be delivered and accepted in
and shall be deemed to be a contract made under and governed by the internal
laws of the State of Nevada, and for all purposes shall be construed in
accordance with the laws of such State, without giving effect to the choice of
law provisions of such State.

 

(j) WAIVER OF JURY TRIAL. SUBORDINATING CREDITOR, CREDIT PARTIES AND TCA, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES IRREVOCABLY, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, THE COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH TCA, SUBORDINATING CREDITOR AND CREDIT PARTIES ARE ADVERSE
PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

 
8


--------------------------------------------------------------------------------




 

(k) Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Credit Parties:

The Pulse Network, Inc.

 

437 Turnpike Street

 

Canton, MA 02021

 

Attention: Mr. Stephen Saber, CEO

 

E-Mail: ssaber@thepulsenetwork.com

 

 

If to TCA:

TCA Global Credit Master Fund, LP

 

3960 Howard Hughes Parkway, Suite 500

 

Las Vegas, Nevada 89169

 

Attn: Robert Press, Director

 

E-Mail: bpress@tcaglobalfund.com

 

 

With a copy to:

TCA Global Credit Master Fund, LP

 

19950 W. Country Club Dr., First Floor

 

Aventura, FL 33180

 

Attn: Robert Press, Director

 

E-Mail: bpress@tcaglobalfund.com

 

 

With a copy to:

David Kahan, P.A.

 

6420 Congress Ave., Suite 1800

 

Boca Raton, Florida 33487

 

Telephone: (561) 672-8330

 

Facsimile: (561) 672-8301

 

E-Mail: david@dkpalaw.com

 

 

If to Subordinating Creditor:

MikeKoenigs.com, Inc.

 

2675 San Clemente Terrace

 

San Diego, California 92122

 

 

With a copy to:

Prior to December 8, 2014:

 

DuBois, Bryant & Campbell, LLP

 

700 Lavaca Street, Suite 1300

 

Austin, Texas 78701

 

Facsimile: (512) 457-8008

 

Attention: Howard Nirken

 

E-Mail: hnirken@dbcllp.com

 

 

 

On or after December 8, 2014:

 

DuBois, Bryant & Campbell, LLP

 

300 Colorado Street, Suite 2300

 

Austin, Texas 78701

 

Facsimile: (512) 457-8008

 

Attention: Howard Nirken

 

E-Mail: hnirken@dbcllp.com

 

 
9


--------------------------------------------------------------------------------




 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
overnight delivery, then one (1) business day after deposit of same in a
regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

(l) Binding Effect. This Agreement shall become effective upon execution by the
parties hereto and shall be binding on the parties hereto and their respective
successors and assigns.

 

(m) Enforceability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

(n) Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this Agreement or any other Loan Documents maintained by TCA shall be
deemed to be originals thereof for all purposes.

 

(o) Costs, Fees and Expenses. Credit Parties shall pay or reimburse TCA for all
reasonable costs, fees and expenses incurred by TCA or for which TCA becomes
obligated in connection with the enforcement of this Agreement, including costs
and expenses and attorneys’ fees, costs and time charges of counsel to TCA
throughout all court levels.

 

(p) Termination. This Agreement shall not terminate until the Senior Debt is
Discharged, or until the Subordinated Debt is paid in full in accordance with
the provisions hereof.

 

(q) Specific Performance. TCA is hereby authorized to demand specific
performance of this Agreement, whether or not the Credit Parties shall have
complied with any of the provisions hereof applicable to it, at any time when
Subordinating Creditor shall have failed to comply with any of the provisions of
this Agreement applicable to it. Subordinating Creditor hereby irrevocably
waives any defense based on the adequacy of a remedy at law, which might be
asserted as a bar to such remedy of specific performance.

 

(r) Authority. Each party hereby represents and warrants to the others that each
party has the requisite power and authority to enter into this Agreement and
otherwise to carry out its respective obligations hereunder, and that the
execution, delivery and performance by each party of this Agreement have been
duly authorized by all necessary action on the part of each party, respectively
and as applicable, and that the person executing this Agreement on behalf of
each party has been fully authorized to do so in accordance with applicable law
and the governing documents of each party.

 

[Signatures on the following page]

 

 
10


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.

 

SUBORDINATING CREDITOR:

             

MIKEKOENIGS.COM, INC.

             

By:

     

Name:

Michael Koenigs      

Title:

Chief Executive Officer              

CREDIT PARTIES:

 

 

             

THE PULSE NETWORK, INC.,
a Nevada corporation

 

 

          By:       Name:         Title:                   THE PULSE NETWORK,
INC.,    

THE PULSE NETWORK

  a Massachusetts corporation     

MANAGEMENT, LLC, a Massachusetts

       

limited liability company

              By:    

By: THE PULSE NETWORK, INC., a

  Name:    

Massachusetts corporation

  Title:                             By:           Name:           Title:  

 

 

Subordination Agreement - Signature Page

 

 
11


--------------------------------------------------------------------------------




  

 

 

YOU EVERWHERE NOW, LLC,

 

VOICEFOLLOWUP, LLC, a California

 

a California limited liability company

 

limited liability company

       

By: THE PULSE NETWORK, INC., a

 

By: YOU EVERWHERE NOW, LLC, a

 

Massachusetts corporation, its

 

California limited liability company, its Sole 

 

Sole Member 

 

Member

             

 

 

By: THE PULSE NETWORK, INC., a

  By:  

Massachusetts corporation, its Sole Member

  Name:           Title:                 By:           Name:    

TRAFFIC GEYSER, LLC,

  Title:  

a California limited liability company

     

By: YOU EVERYWHERE NOW, LLC, a 

California limited liability company, its 

Sole Member

 

By: THE PULSE NETWORK, INC., a 

Massachusetts corporation, its Sole Member

      By:   Name:   Title:       TCA:       TCA GLOBAL CREDIT MASTER FUND, LP  
    By: TCA Global Credit Fund GP, Ltd.   Its: General Partner       By:    
Robert Press     Director  

  

Subordination Agreement - Signature Page

 

 

 

12

--------------------------------------------------------------------------------